Citation Nr: 1122446	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-23 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California





THE ISSUE

Whether the Veteran is eligible for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill).  





ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 2005 to November 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 administrative decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.  In his May 2010 VA Form 9 (Substantive Appeal), the Veteran requested a hearing before the Board.  He failed to report for a Travel Board hearing scheduled in October 2010.  


FINDINGS OF FACT

1.  The Veteran was separated from service with a general under honorable conditions discharge.  

2.  The Veteran was not released after active duty service characterized by the military as honorable and placed on the retired list, placed on the temporary disability retired list, transferred to the Fleet Reserve or the Fleet Marine Corps Reserve, or released for further service in a reserve component of the Armed Forces.  


CONCLUSION OF LAW

The legal requirements for eligibility for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill) are not met.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.7042 (2010).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, no VCAA notice was sent to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Furthermore, pre-decisional notification is not necessary when a claim cannot be substantiated because there is no legal basis for the claim, or where undisputed facts render the claimant ineligible for the claimed benefit (as is the case here).  38 C.F.R. § 21.1031(b).  

B. Legal Criteria, Factual Background, and Analysis

The Montgomery GI Bill, or 38 U.S.C.A. Chapter 30, provides for VA educational assistance for members of the Armed Forces after separation from military service under certain circumstances.  See 38 U.S.C.A. §§ 3001-3012.  To be eligible for such benefits based solely on active duty service, the individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985.  Additionally, one of the following threshold periods of service must generally be met: (1) where the obligation period of active duty is three years or more, the individual must serve at least three years of continuous active duty; or (2) where the obligation period of active duty is less than three years, the individual must serve at least two years of continuous active duty.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a).  

After completing the threshold service requirements, the individual must either (a) continue on active duty; (b) be discharged from service with an honorable discharge; (c) be released after service on active duty characterized by the Secretary of the concerned military department as honorable service and be placed on the retired list or the temporary disability retired list, or transferred to the Fleet Reserve or Fleet Marine Corps Reserve; or (d) be released from active duty for further service in a reserve component of the Armed Forces after service on active duty characterized by the Secretary of the concerned military department as honorable service.  38 U.S.C.A. § 3011(a)(3); 38 C.F.R. § 21.7042(a)(4).  

A "less than honorable" character of discharge (e.g., "under honorable conditions," "general," "bad conduct," or "undesirable") is not qualifying for Chapter 30 benefits.  See VA Adjudication Procedure Manual M22-4, Part V, 1.17(e).  

The record reflects that the Veteran had an obligated period of service of 4 years.  The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, shows that he served for 3 years, 4 months, and 4 days.  The character of his service was noted to be "general under honorable conditions" and the narrative reason for separation was misconduct (serious offense).  His personnel records do not show any other periods of service that were honorable or that the Veteran had "honorable" service, or that he was placed on the retired list, transferred to the Fleet Reserve or Fleet Marine Corps Reserve, placed on the temporary disability retired list, or released in a reserve component of the Armed Services.  See 38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a)(4).  Thus, under 38 C.F.R. § 21.7042(a), because he did not receive an "honorable" discharge, the Veteran is ineligible for VA educational assistance under the Montgomery GI Bill, 38 U.S.C.A. Chapter 30.  

The Board notes that in June 2009 the Veteran filed an application for discharge review by the Department of the Navy in an attempt to have the character of his discharge upgraded to "honorable," and argues that the Navy Discharge Review Board has not addressed his request for upgrade of his character of discharge in a timely manner.  See February 2010 notice of disagreement.  The Board has no jurisdiction in such matter; the Veteran must pursue this petition with the service department.  As the matter appears before the Board at this time, the service department has determined that the character of his service was "less than honorable" (i.e., general under honorable conditions).  Absent any evidence that the Veteran's character of his discharge has indeed been upgraded to honorable, the Board is bound by such determination.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Given the facts presented, there is no legal basis for the Board to find the Veteran eligible for Chapter 30 educational benefits.  The regulatory criteria and legal precedent governing eligibility for Chapter 30 educational assistance benefits are clear and specific, and the Board is bound by those criteria.  It is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of the law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995) (quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992).   

The law is dispositive in this matter.  The Veteran's claim for Chapter 30 educational assistance lacks legal merit, and therefore must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the critical facts are not in dispute, and the law is dispositive, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt do not apply.  


ORDER

Eligibility for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill) is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


